     6:21-cr-00081-CBG Document 37 Filed in ED/OK on 08/23/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )         Case No. CR-21-81-CBG
                                              )
DELILA PACHECO,                               )
                                              )
       Defendant.                             )

                                          ORDER

       Now before the Court is the parties’ Joint Motion to Dismiss Indictment (Doc. No.

36), filed August 13, 2021. The Government and Defendant Delila Pacheco state that due

to a stay that has been issued in parallel state-court criminal proceedings, they agree that

the instant matter should be dismissed.

       Having considered the parties’ argument and the circumstances of this matter, the

Court finds that dismissal is in the public interest and that the Motion should be and is

hereby GRANTED. See Fed. R. Crim. P. 48(a); Rinaldi v. United States, 434 U.S. 22, 29

n.15 (1977); United States v. Romero, 360 F.3d 1248, 1251 (10th Cir. 2004).

       IT IS THEREFORE ORDERED that the Indictment (Doc. No. 20) filed April 15,

2021, charging Defendant Delila Pacheco with violation of Title 18, United States Code,

Sections 1111(a), 1151, and 1153, is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 23rd day of August, 2021.
